ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/21 has been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a wreath decoration system comprising: a first wire fastener; a second wire fastener; a support beam; a primary illumination source; a microcontroller; a power supply system; the first wire fastener being terminally mounted to the support beam; the second wire fastener being terminally mounted to the support beam, opposite to the first wire fastener; the primary illumination source and the microcontroller being laterally mounted to the support beam; the primary illumination source being centrally positioned along the support beam; the microcontroller being electronically connected to the primary illumination source; and, the power supply system being electrically connected to the primary illumination source and the microcontroller.
The closest prior art, Ahroni [US 5109324], Tsui [US 5150964], Shen [US 5634901], Panagotacos [US 2003/0071581], Greene [US 2008/0169910], Van Diep [US 7494244], Reed [US 2009/0147509], Yokosawa [US 2103/0135870], Bogart [US 2013/02001658] teach the details of a lighting system with an illumination source and a controller, but fails to teach or disclose the details of a support beam as opposed to a support substrate. Zhang [US 2020/0032986] also teaches a lighting system with an illumination source and a controller, but fails to teach or disclose the details of a controller mounted on the support beam. Chien [US 2018/0299084] teaches a decoration system with what appears to include an elongated beam and microcontroller, but fails to teach a wire fastener which is mounted to the support beam. Examiner notes Chien, and most of the other cited art, includes a wire input or output at the terminal longitudinal ends of what may be a support beam, which is not equivalent to the wire fastener which is a mechanism by which a wire traverses an exterior of the support beam.
Because the prior art of record fails to teach or disclose the details of a wreath decoration system comprising: a first wire fastener; a second wire fastener; a support beam; a primary illumination source; a microcontroller; a power supply system; the first wire fastener being terminally mounted to the support beam; the second wire fastener being terminally mounted to the support beam, opposite to the first wire fastener; the primary illumination source, the microcontroller, and the power supply system being laterally mounted to the support beam; the primary illumination source being centrally positioned along the support beam; the microcontroller being electronically connected to the primary illumination source; and, the power supply system being electrically connected to the primary illumination source and the microcontroller, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875